ORDER

PER CURIAM:
Appellant Trent Fay appeals from the denial of his Rule 29.15 motion for post-conviction relief by the Circuit Court of Sullivan County following an evidentiary hearing. Appellant contends that the motion court erred in denying his post-convic*723tion relief motion because his trial counsel provided ineffective assistance of counsel by stipulating to the admission of the lab report into evidence at trial. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value; however, a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).